DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 8-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bill-Moore (6,681,983) in view of Jensen (6,041,997)

As to claim 1,  Bill-Moore discloses a carton (paperboard box 10) comprising a lid portion (top region 13),  a bottom potion (bottom region 11); and a viewable tab (49, 61, 53, 55) attached to the lid portion, wherein the tab comprises one or more of alphabetic 
Jenson discloses a carton comprises a carton (10,  Figure 1) comprising a lid portion (30, 32, 23, 42, 48 are all considered as a lid portion of the carton),  a bottom potion (bottom region are considered as panel 12, 22, 14, 20 ); and a tab (pull projecting tab tip 45, upper portion of the tab 44 as shown in Figure 1) attached to the lid portion (Figure 1 and 3) and form at the edge between the horizontal lid portion and the side wall portion of the lid portion (as shown in Figure 3), the viewable tab (pull projecting tab tip 45) is configurable automatically move from a first position (horizontal position) to a second position as a result of at least of folding the carton to an assembled state (As shown in Figure 3 which upon folding the lid portion of the carton, the tab projecting tip automatically move from horizontal to substantially vertically orientation and extend above the top surface of the carton).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewable tab of Bill-Moore form at the edge between the top surface of the lid and the side surface of the lid as taught by Jenson so the tab portion of Bill-Moore would automatically position in the vertical position when assemble the carton without the extra step of folding the lid portion and further reposition of the tab in a vertical position.
As to claim 2, Bill-Moore as modified further discloses the lid portion is hingeably connected to the bottom portion (via hinge 15).

As to claim 5, Bill-Moore as modified further discloses the first position the tab is orientated substantially flat against the top surface of the lid portion (as shown in Figure 1 of Jenson, the upper portion of the tab 45 is flat against the top surface of the lid (30) and when assemble the carton in the assembled state (Figure 3), the second position of the upper portion of the tab is orientated substantially perpendicular relative to the top surface of the lid portion).
	 As to claim 8-10, Bill-Moore as modified further discloses the tab is removable from the carton (column 3, lines 56-62, three of the tab is remove and leave only one tab with the indicia) , the interface between the tab and where it attaches to the lid portion is weakened (score line) and the interface between the tab and where it attaches to the lid portion comprises a score line (59,61,63,65).
	As to claim 11, Bill-Moore as modified further discloses the tab is attached at an interface between a top surface and a side portion of the lid portion (as taught by Jenson).
	 As to claims 12-13, Bill-Moore further discloses a window disposed in the top surface of the lid portion (Figure 1).
. 
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bill-Moore (6,681,983) and Jensen (6,041,997) in view of Wagaman (2,948,390).

    PNG
    media_image1.png
    413
    636
    media_image1.png
    Greyscale

As to claims 14 and 16, Bill-Moore as modified does not disclose the window is disposed in the top surface of the lid portion and extends into one or more of a front side or a rear side of the lid portion and the tab attaches to the lid portion at a peripheral edge of the window that extends into one or more of the front side or the rear side of the lid portion.  Nevertheless, Wagaman discloses a display carton with a window portion (14) disposed in the top surface (18) of the container and extends into a side portion of the container (Figure 3), the tab attaches to the lid portion at the peripheral edge of the window that extends into a side portion of the container (Figure 4, the window portion 
As to claim 17, Bill-Moore as modified by Burke and Wagaman further discloses the tab extends vertically up from its attachment point at the peripheral edge of the window to a height substantially equal to the top surface of the lid portion (since the phrase substantially is vague and applicant’s Figure 6 showing the upper edge of the tab 105 is space from the top surface of the lid portion, the structure of the tab of Wagaman as being considered by the examiner also read on applicant’s limitation “substantially equal” to the top surface of the lid portion.  
Response to Arguments
Applicant's arguments with respect to claims 1-3, 5, 8-17 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736